DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for providing educational material to a student. Under MPEP 2106.04(a)(2)(Ill), concepts relating to mental processes, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. See also MPEP 2106.04(2)(III)(D).  Turning to the claimed invention, a method of analyzing information is drawn to a mental process and is thus an abstract idea.  The method steps of reviewing a user comments feed on an instructional guide, retrieving information from the comments, and creating an alternative instructional guide based on the information are all steps capable of being performed by a human being and thus amount to a mental process under MPEP 2106.04(a)(2)(III).  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) as cited in MPEP 2106.05(a)(I).  While the system of claims 8-20 includes a computer system, the method does not involve an improvement in the functioning of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. See 2106.04(a)(2)(Ill)(C).  Dependent claims 2-7, 9-14 and 16-20 also fail to recite limitations which would overcome the rejection. These claims are also directed to analyzing various types of information, and displaying the results of the analysis.  Again, generic computer components are being used in their routine and conventional way. Because the claimed invention does not involve significantly more than the abstract concept of analyzing information, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt (US 2017/0193096).  Bhatt discloses at paragraphs [0021-0022] a method of generating an instructional variant guide comprising steps of identifying an instructional guide, analyzing a user comments feed associated with the guide, and generating a variant instructional guide including modifications to the guide identified in the user comments feed.  With respect to claims 2, 9 and 16, Bhatt discloses in paragraph [0005] the steps of providing a webpage including the identified instructional guide and extracting analyzed user comments from the webpage.  Bhatt further discloses at paragraph [0006] that a database can be used to store the extracted user comments.  Bhatt also discloses at paragraphs [0009] and [0021] a step of performing a natural language processing of the user comments.  With respect to claims 5, 12 and 19, the triggers 216 as described in paragraph [0035] are targets to be determined for identification as recited.  With respect to claims 8 and 15, Bhatt discloses at paragraphs [0011-15] a system comprising a processor, a computer-readable memory, and computer-readable tangible storage media with program instructions configured to perform the method steps recited in claims 1 and 8.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt.  With respect to claims 3, 10 and 17, Bhatt discloses at paragraph [0021] that identified suggestions in the user comments can include an ingredient addition and removal, at paragraph [0033] that the variant recipe can include a modified ingredient list, and further discloses at paragraph [0035] the use of various trigger words for automated processing of the information, including “substitute”.  Bhatt thus suggests a method of generating a variant recipe comprising a substitution of one ingredient for another as recited.  With respect to claims 6, 13 and 20, the recited step of displaying the variant instructional guide side-by-side with the original instructional guide is considered to be an obvious variation on Bhatt, which discloses at paragraph [0021] that the variant instructional guide can be “optionally presented” within an interface such as a web browser, and further discloses at paragraph [0027] that a variant instructional guide can be presented in a search listing above the original instructional guide, and further discloses that “presentation 212 of recipe can be arbitrarily complex and is not limited to the arrangements presented herein”.  With respect to claims 7 and 14, one of ordinary skill in the art would understand that the triggers 216 discussed in paragraph [0035] would generally be compared to the .

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Wallace (US 10,480,990).  Bhatt discloses or suggests the claim limitations with the exception of the steps of determining a second quantity of a determined second ingredient to substitute for a first ingredient based on a determined quantity ratio in creating the variant instruction guide.  Wallace discloses in Figure 7 and col. 18, lines 34-56 a method of displaying alternate instruction guides including a determination of a quantity of a second ingredient to be substituted for a first ingredient, based on a quantity of the first ingredient.  See column 706, which displays determined quantities of various substitute ingredients in a recipe.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Bhatt by including steps of determining a second quantity of a determined second ingredient to substitute for a first ingredient based on a determined quantity ratio in creating the variant instruction guide as recited, for the purpose of allowing a user to more easily determine a quantity of a second ingredient to include in a recipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                      
May 5, 2021